               Case 1:20-cv-00966-EGS Document 10 Filed 06/02/20 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                                       )
 STEFANIA MAURIZI,                                     )
                                                       )
                    Plaintiff,                         )
                                                       )
           v.                                          )        Civil Action No. 20-0966 (EGS)
                                                       )
 U.S. DEPARTMENT OF STATE,                             )
                                                       )
                    Defendant.                         )
                                                       )

                                     JOINT STATUS REPORT

          Pursuant to the Court’s May 19, 2020, Minute Order, the parties, Plaintiff Stefania Maurizi

(“Plaintiff”) and Defendant U.S. Department of State (“State”), submit the following joint status

report.

          On February 7, 2018, Plaintiff submitted to State a Freedom of Information Act (“FOIA”)

request seeking “a copy of the emails, cables, reports, memos from the 1st of July 2010 to the 1st

of July 2012 concerning Mr[.] Julian Assange, the founder of WikiLeaks.” The time period of

Plaintiff’s request was “from 07/01/2010 to 07/01/2012.” Responses to the specific issues the

Court identified in its May 19, 2020, Minute Order are below.

          1.       Status of the Request

          The status of Plaintiff’s FOIA request is ongoing. State is still in the process of conducting

searches for records potentially responsive to Plaintiff’s FOIA request on its unclassified systems.

While searches for records on classified systems are not currently possible due to the ongoing

impact of COVID-19 mitigation measures on staffing, State has made progress on the unclassified

portion of its searches. State has received some search-tasking results but has been informed by
             Case 1:20-cv-00966-EGS Document 10 Filed 06/02/20 Page 2 of 5




certain Department components that operation impacts from COVID-19 mitigation measures may

delay their ability to respond.

        2.       Anticipated Number of Responsive Documents

        At this time, State cannot estimate the number of potentially responsive records because

its searches remain ongoing. State agrees to provide an estimated number of potentially responsive

unclassified documents by July 2, 2020, and to initiate searches of the classified system—including

tasking posts and bureaus as appropriate—promptly upon the relevant employees re-obtaining

access to that system. State cannot currently forecast how operational changes may affect these

various Department components’ ability to conduct searches on the classified system but will keep

Plaintiff apprised of the results of its searches.

        Plaintiff respectfully requests that this Court order State to identify the number of

potentially responsive documents stored on the classified system within 14 days of the relevant

employees re-obtaining access to that system. Plaintiff understands, and is sensitive to, the barriers

posed by the current COVID-19 pandemic. However, Plaintiff’s request has been pending for

more than two years, and she is entitled to a substantive response without further delay.

        3.       The Anticipated Release Dates for Responsive Documents

        At this time, because State is still awaiting search results from certain Department

components, State cannot anticipate a date by which the first release of responsive materials will

occur. 1 Once State provides an estimate of potentially responsive unclassified records, State



1
        Once the Office of Information Programs and Services—which is responsible for, among
other roles, responding to FOIA requests—has received potentially responsive records, processing
those records involves multiple steps, including: (1) performing a line-by-line review of each
document to determine whether the document is responsive to the request, whether it contains any
classified information, information subject to one of the nine FOIA statutory exemptions, or
information belonging to other equity holders such as other federal agencies and third parties; (2)
consulting other Department employees (including, for example, employees in regional bureaus


                                                     2
            Case 1:20-cv-00966-EGS Document 10 Filed 06/02/20 Page 3 of 5




proposes conferring with Plaintiff about setting an anticipated production schedule and

determining if any further narrowing is necessary. Although the COVID-19 pandemic has had a

major adverse impact on State’s FOIA operations, this case is one that can be partially processed

via telework because the potentially responsive documents will be stored on State’s new document

review platform (FOIAXpress), the unclassified portion of which is accessible via telework. State

believes the reduced number of available reviewers and the likelihood of technological challenges,

however—including changes in staffing patterns in response to the pandemic in both internal

Department components and other components of the Executive Branch that may make it difficult

for them to respond to FOIA consultations in a timely manner—will likely limit State’s ability to

process documents at the same rate as it would have under normal circumstances. State will keep

Plaintiff apprised of any updates regarding its ability to process documents in this case.

       Plaintiff respectfully requests that this Court order State to produce responsive documents

on a rolling basis, at least monthly, beginning on July 16, 2020. Plaintiff reserves the question of

the rate at which State must review documents until it is determined how many potentially

responsive documents exist.

       4.       Open America Stay

       The parties agree that an Open America stay will not be necessary in this case.




or attorneys) or other federal agencies as appropriate where a document contains those
components’ information (or “equities”); and (3) redacting any information pursuant to FOIA
exemptions and marking documents that the Department will release in full or in part with the
required stamps, which indicate the release determinations and FOIA exemptions applied. If
reviewers completing this process are relatively inexperienced, their work undergoes a second-
level review by a senior reviewer to ensure that the original reviewer properly applied FOIA
exemptions and consulted with relevant Department bureaus and federal agencies.


                                                 3
            Case 1:20-cv-00966-EGS Document 10 Filed 06/02/20 Page 4 of 5




       5.       Vaughn Index

       The parties agree to discuss the issue of the necessity of a Vaughn Index after State makes

a substantive response to Plaintiff’s FOIA request.

       6.       Referral to Magistrate Judge

       The parties do not anticipate that referral to a magistrate judge or to the Court’s Mediation

Program is necessary at this time.

       7.       Briefing Schedule

       The parties agree that it is premature to set a dispositive briefing schedule.

       State proposes to file another joint status report by July 2, 2020, advising the Court about

the status of Plaintiff’s FOIA request and proposing a reasonable schedule for further proceedings.

       Plaintiff respectfully requests that this Court order State to begin producing responsive

documents (or to identify and explain what exemptions it believes apply) by July 16, 2020, and to

continue producing them on a rolling basis monthly thereafter. Plaintiff is not able to consider

whether and when to file a potentially dispositive motion before State has provided a substantive

response to its request.




                                                 4
        Case 1:20-cv-00966-EGS Document 10 Filed 06/02/20 Page 5 of 5




Dated: June 2, 2020                     Respectfully submitted,

/s/ Alia L. Smith                       MICHAEL R. SHERWIN
Alia L. Smith, D.C. Bar #992629         Acting United States Attorney
BALLARD SPAHR LLP
1909 K Street, N.W., 12th Floor         DANIEL F. VAN HORN, D.C. Bar #924092
Washington, DC 20006                    Chief, Civil Division
(202) 661-2200
smithalia@ballardspahr.com           By: /s/ Robert A. Caplen
                                         ROBERT A. CAPLEN, D.C. Bar #501480
Kristel Tupja, D.C. Bar #888324914       Assistant United States Attorney
BALLARD SPAHR LLP                        555 4th Street, N.W.
1735 Market Street, 51st Floor           Washington, DC 20530
Philadelphia, PA 19103                   (202) 252-2523
(215) 864-8318                           robert.caplen@usdoj.gov
tupjak@ballardspahr.com
                                        Counsel for Defendant
Counsel for Plaintiff




                                        5
